Citation Nr: 1548486	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  14-11 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to nonservice-connected pension benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 29, 1979 to November 9, 1979.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDING OF FACT

The Veteran had active service from August 29, 1979 to November 9, 1979, and did not have active service during a period of war. 


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected pension benefits have not been met.  38 U.S.C.A. §§ 101, 1521, 5303 (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.12 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).

However, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  See also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  The present pension case, as is further discussed below, is decided as a matter of law.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.

II.  Analysis

VA pension benefits shall be paid to wartime Veterans who are permanently and totally disabled from nonservice-connected disabilities which are not the result of willful misconduct.  38 U.S.C.A. § 1521(a).  A Veteran meets the service requirement of wartime service if he or she served in the active military, naval, or air service (1) for ninety days or more during a period of war; or served during a period of war and was discharged or released from such service for a service-connected disability; (2) or served in the active military, naval, or air service for a period of ninety consecutive days or more and such period began or ended during a period of war; or (3) served in the active military, naval, or air service for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).   

The term "period of war" is defined by statute.  With respect to periods of war proximate to the appellant's ACDUTRA and INACDUTRA service in the National Guard, it is noted that the Vietnam era and the Persian Gulf War are considered periods of war.  38 U.S.C.A. § 101(11).  The Vietnam era is defined as the period beginning on February 28, 1961, and ending on May 7, 1975, for Veterans who served in the Republic of Vietnam during that period.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. § 3.2(f).  In all other cases, the wartime period for the Vietnam era is defined as beginning on August 5, 1964, and ending on May 7, 1975. 38 U.S.C.A. 
§ 101(29)(B); 38 C.F.R. § 3.2(f).  The Persian Gulf War is defined as the period beginning August 2, 1990, and continuing to the present.  38 U.S.C.A. § 101(33); 38 C.F.R. § 3.2(i) (2014).

The threshold issue to address in a pension case is whether the Veteran has the requisite period of wartime service.  If that issue is answered in the affirmative, the additional issues of permanent and total disability and net worth and income requirements will then be addressed.  However, if the Veteran does not have the requisite wartime service, there is no need to proceed further, or to address any other related issue.   

Here, the Veteran did not serve during a period of war nor did he serve in the active military, naval, or air service for a period of ninety consecutive days or more.  Service department records indicate that he served on active duty from August 29, 1979 to November 9, 1979, a period of 73 days consisting solely of peacetime service.

Here, it is not disputed that the Veteran served on active duty from August 29, 1979 to November 9, 1979.  Accordingly, the Veteran did not serve in a recognized period of war during his period of active duty from August 29, 1979 to November 9, 1979.   

The Board acknowledges the Veteran's statements that he is unemployable due to nonservice-connected disabilities, however, as explained above, the eligibility requirements for nonservice-connected pension benefits hinges on the Veteran's status as a wartime Veteran, who served for a period of ninety consecutive days or more as defined by 38 C.F.R. § 3.2, and not whether or not he is unemployable.  See November 2012 VA Form 21-4138; see also November 2012 VA Form 21-4138 received by the VA on November 9, 2012 and November 29, 2012; May 2010 VA Form 21-4138; August 2010 Statement; August 2010 VA Form 21-4138; March 2014 VA Form 9..

The Board regrets that it cannot render a favorable decision on this claim.  However, there is no authority in the law for an award of nonservice-connected pension benefits without service during a period of war.  As this claim must be denied as a matter of law, the benefit-of-the-doubt rule does not apply.  See Sabonis v. West, 6 Vet. App. 426, 430 (1994); see also 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).




ORDER

Entitlement to non-service connection pension is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


